Judgment of the Supreme Court, New York County (Carol Huff, J.), entered September 21, 1990, which granted defendants’ motion to compel arbitration of plaintiff’s first nineteen causes of action, and dismissed plaintiff’s twenti*254eth cause of action sounding in fraud, unanimously affirmed, with costs.
Plaintiff and defendants are textile merchants. Their dealings with one another date back to 1986. During 1989 and 1990, defendant Garan purchased approximately $1,450,000 worth of fabric from plaintiff. In the regular course of dealings between the parties, defendant would place an order. Starting in 1988, on every confirmation form, and subsequent invoice, with which plaintiff responded, plaintiff had included a written arbitration clause. The record includes 156 such invoices.
Plaintiff’s present attempt to avoid arbitration, which was required by its own forms, on the basis that defendants never signed plaintiff’s response forms, thus allegedly negating any meeting of the minds with respect to an agreement to arbitrate, is meritless. While an agreement to arbitrate must be in writing, there is no requirement that the agreement be signed in order to give force and effect to the arbitration clause. (Matter of Burma Bibas v Toyoshima & Co., 60 AD2d 554.) Whether the matter is viewed in terms of a prior course of dealings, or plaintiff’s own procedure for acceptance of the contract terms, plaintiff cannot now complain that a basis exists on which it may avoid arbitration. (Matter of GaynorStafford Indus. v Mafco Textured Fibers, 52 AD2d 481.)
Finally, whatever verbal communications transpired between the parties with respect to an intent to settle the dispute amicably, these statements cannot support a cause of action for fraud and deceit. Defendants’ stated intent to settle the dispute and maintain the business relationship, rather than being a material misrepresentation of fact, was only a statement of future intentions, speculative expectations, or an expression of hope when made (Roney v Janis, 77 AD2d 555). Concur—Murphy, P. J., Milonas, Ellerin, Ross and Rubin, JJ.